 MICRO METALIZING COMPANY, INC., ETC.2933.A question affecting commerce exists concerning the representa-tion of certain employees of the Employers within Section 9(c) (1)and Section 2 (6) and (7) of the Act .234.The following employees of the joint employers constitute a unitappropriate for the purposes of collective bargaining within Section9 (b) of the Act : all seamen employed upon the vessels owned ormanaged by Empresa Hondurena de Vapores, S.A., and jointly oper-ated by the Employers, excluding guards, masters, other licensedofficers,and all other supervisors.14.[Text of Direction of Election omitted from publication.]MEMBER RODGERs dissenting :For the reason stated in my dissenting opinions inWest IndiaFruit and Steamship Company, Inc.,130 NLRB 343, andHamiltonBros., Inc.,133 NLRB 868, I would dismiss the petition herein.time of the close of the hearing.As we find that"Sindimar"is a labor organization, themotion to intervene is hereby granted.SeeHamiltonBros.,Inc,133 NLRB 868.SociedadNaccionalde Marineros de Hondoras was listed in the petition as the bargain-ing representative of the employees in the alleged appropriate unit and the record showsthat,at the time of the hearing,a contract between Socledad Naccional and Empresscovering the employees was then in effect. Copiesof the petition,of the notice of hear-ing, and other formal papers were not served on Socledad Naccional.However, ondune7, 1961,the Board issued a notice, served on the parties and Sociedad Naccional, inwhich,inter alia,it accorded that organization a right to intervene and state its positionon the issues by filing within 25 days a statement of intervention and a brief. As SociedadNaccional did not replyto the notice,we conclude it is not interested in being aparty tothis proceeding,and we thereforedo not considerit to be one.28We find contrary to the contention of Empresathatitscontractwith SocledadNacclonal in effect at the time the petition was filed but expiringin April1961 is not abar to this'proceeding,assuming it would otherwise be so effective,because the decisionherein is issuingafter theexpirationdate of thatcontract.SeeSt.Louis IndependentPacking Company,122 NLRB 887, 889.24The unit appears substantially as requested by the Petitioner.Empresa and UFCOdid not contendthe unit isinappropriate in either scope or composition,but object tothe unit onthe groundsconsidered above and found withoutmerit, i e, that UFCO Is notan employer of the employees and that the Board is without jurisdiction in this case.Micro Metalizing Company, Inc., and White Rod MetalizingCorporationandLocal 819, affiliated with InternationalBrotherhood of Teamsters,Petitioner.Case No. 2-RC-11263.November 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Haywood E. Banks, hearingofficer.'The hearing officer's- rulings made at the hearing are freefrom prejudicial error and are hereby affirmed .2'The parties'names appear as amendedat thehearing.2We grant the Petitioner'sunopposedmotion toamend its petition as described belowin this Decision.134 NLRB No. 30. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provision of Section 3 (b) of the Act, the Board hasdelegated its powersin connectionwith thiscaseto a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon theentirerecord inthis case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerceexists concerningthe representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section2(6) and (7) of the Act.4. In the petition the Petitioner requested a unit of the productionand maintenance employees, including truckdrivers, at the Employer'sNew York City, New York, metal plating plant, which unit is cur-rently represented by the Intervenor.'At the hearing, the Petitioner requested elections in separate unitsof the Employer's truckdrivers and the production and maintenanceemployees, excluding truckdrivers.Although the Petitioner describedits second unit requestas anamendment of its petition, we construethe requestas analternative unit position, in view of the Petitioner'sdeclared intent to represent all of the Employer's employees in oneunit, if successful in the elections in both units described in the secondunit request.In these circumstances, we find that all productionand maintenanceemployees at the Employer's New York City, New York, metal platingplant, including truckdrivers and seasonal employees, but excludingoffice clerical employees, professional employees, temporary employees,watchmen, guards, and supervisors as defined in the Act, is the onlyappropriate unit.The Employer would include employees hired to work duringseasonalpeak periods.The Petitioner would exclude them as tempo-rary employees.The Employer's normal work force numbers 20 em-ployees, although at times only about 14 employees are retained. Itspeak season is in November and December when the work force usuallyincreasesto approximately 54 employees, although in former years,when the Employer's operations were extensive, has increased toas many as 200 employees. The slackseasonis in June.Employeeshired for the seasonal period are told that the workis seasonal, butthat they may acquire regular status if business warrants.Theywork an average of 8 to 10 weeks. Except for an initial probationaryperiod of 30 days, all employees have substantially the same benefitsand conditions of employment.When laid off, employees are told thatthey will be called back if the work picks up. In rehiring for works Local 121,AmalgamatedWatchClock and Time Instrument Workers Union,Inter-national Jewelry WorkersUnion, AFL-CIO. TRI-TRONICS LABORATORIES, INC.295during the peak, the Employer gives preference to the most recentlylaid-off employees.Approximately 75 to 90 percent to those laid offreturn the following year for work during the peak period.We find that employees hired for seasonal peak periods are seasonal,rather than temporary, employees, as the Petitioner contends, andshall include them in the unit.'[Text of Direction of Election omitted from publication.]4 Tropicana Products,Inc., 122NLRB 12.Tri-Tronics Laboratories,Inc.andLodge 1591,InternationalAssociation of Machinists,AFL-CIO.Case No. 16-CA-1447.November 16, 1961DECISION AND ORDEROn April 18, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in the unfair labor practices alleged in thecomplaint and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions and asupporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Tri-Tronics Lab-oratories, Inc.,Euless,Texas, its officers, agents, successors, andassigns, shall :'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Rodgers and Leedom].awe rely particularly on the following facts, among others: (1) Vice President Great-house's remark of September 27, in reference to Tribble, "Good riddance" ; (2) ForemanHatchcock's warning to Tribble to "be very careful . . . and by all means stay busy" be-cause"the company was on" him "about" her; and (3) Respondent's failure, in the faceof all the evidence indicating its discriminatory motivation, to offer a credible explana-tionfor again discharging her.Accordingly, we agree with the Trial Examiner's con-clusion that the second discharge was likewise due to Tribble's union activity and to herdisregardof warnings to abandon such activity.134 NLRB No. 31.